DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-29, 32-37, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al (US Pub 2016/0128669 -cited by applicant) and Brannan (US Pub 2016/0051327 -cited by applicant).
Re claims 21, 24, 25, 32, 39: Hill discloses a surgical system, comprising:
an electrosurgical generator [0028; see generator 101];
a tracking system (Fig 1; see the tracking system 100];
a treatment probe having a handle assembly and an antenna extending from the handle assembly, the treatment probe configured to operably couple to an electrosurgical generator for delivering electrosurgical energy to tissue via the antenna [0028, Figure 1; see the treatment probe 130 and handle portion at the proximal end along with ablation antenna coupled to electrosurgical generator 101]; and
a tracking sensor disposed on the treatment probe and configured to communicate with a tracking system via a tracking sensor wire, the tracking sensor wire configured to transmit a location signal from the tracking sensor to the tracking system for determining a location of the treatment probe, the tracking sensor wire extending through the handle assembly and through at least one of the first cable or the second cable to electrically couple to the tracking system [0065, Figure 1; see the EM sensor 137 that communicates with tracking system 100, wherein the sensor may be internal to the probe thereby extending through the handle assembly for electrical coupling].
Hill discloses all features including that temperature of the probe is determined [0067] with an interface coupling of the generator and tracking system (Fig 1 ;see the coupling to the generator and tracking system 100, 101, 102), but does not disclose a first disposable cable extending from the handle assembly and having a distal end disposed within the treatment probe and a proximal free end opposite the distal end connected to a connector assembly separate from the treatment probe/handle assembly; a second reusable cable having a distal end configured to releasably connect to the connector assembly and a proximal end opposite the distal end configured to be coupled to the electrosurgical generator; or a temperature sensor disposed within the antenna and connected to the connector assembly by a temperature sensor wire extending through the antenna, the handle assembly, the first cable, and into the connector assembly, the temperature sensor wire configured to transmit a sensed temperature signal from the temperature sensor to the connector assembly and then to the tracking system. However, Brannan teaches of a system and method for ablation using a treatment probe including a first disposable cable extending from the handle assembly and having a distal end disposed within the treatment probe and a proximal free end opposite the distal end connected to a connector assembly separate from the probe/handle assembly [0048, 0052; see feedline 102 that is a cable with its distal end within the probe 100 having a grippable/handle portion as the proximal end of probe body 110 and the proximal end coupled to connector assembly 101, wherein the feedline is disposable, and wherein the connector 101 is hub that is place around an existing treatment probe such as in the EMPRINTTM ablation system, see also 0048 in Hill et al where the hub is a structure “placed around existing treatment probes 130, such as the EmprintTM ablation probe”, thereby being “separate” from the treatment probe]; a second reusable cable having a distal end configured to releasably connect to the connector assembly and a proximal end opposite the distal end configured to be coupled to the electrosurgical generator [0052; see cable 178 that connects to the generator 170, wherein the cable 178 is reusable]. Brannan also teaches that a temperature sensor disposed within the antenna and connected to the connector assembly by a temperature sensor wire extending through the antenna, the handle assembly, the first cable, and into the connector assembly, the temperature sensor wire configured to transmit a sensed temperature signal from the temperature sensor to the connector assembly [0088, Fig 2B; see temperature sensor 148 disposed within the antenna of the probe 100 with connection to the source 170 to provide a temperature signal through the connector 101]. It would have been obvious to the skilled artisan to modify Hill, to incorporate the cables and temperature sensor as taught by Brannan, as such facilitates operation during a treatment via cable coupling and also to ensure a desired temperature is maintained.
Re claims 22, 23, 33, 34, 40: Hill discloses the tracking sensor wire extends through the handle assembly [0065; see the tracking wire internal to the probe thereby extending through the handle portion, but does not disclose that the wire extends through a portion of the first cable and branches out from the first cable at a location distal to the connector assembly such that the tracking sensor wire is not disposed within the connector assembly or the second cable or that the wire extends through the handle, both cables and the connector. However, Brannan teaches of the first cable 102 and the second cable 178 [0048, 0052]. It would have been obvious to the skilled artisan to modify Hill to configure the tracking wire to be routed through the first cable and to either be routed through the connector and second cable or routed separate from the connector and second cable, in order to facilitate delivery of the tracking information without interference.
Re claims 26-28, 35, 36: Hill discloses the treatment probe 130 but not that the treatment probe includes an inflow tube extending through the antenna and configured to receive a fluid for cooling the antenna. However, Brannan teaches of a treatment probe with an inflow tube extending through the antenna and configured to receive a fluid for cooling the antenna [0049; see the cooling jacket 108 that receives cooling fluid to cool the antenna]. Brannan further teaches that the tracking sensor and temperature sensor are disposed within a lumen of the inflow tube [0072, 0088; see the EM tracking sensor 228 and temperature sensor 148 within the cooling jacket inflow tube]. It would have been obvious to the skilled artisan to modify Hill, to include the inflow tube as taught by Brannan, in order to prevent the antenna from overheating while permitting detection by the sensors.
Re claims 29, 37: Hill discloses the treatment probe 130 with antenna but does not disclose that the antenna includes a coaxial cable electrically coupled to the first cable, at least a portion of the coaxial cable disposed within a lumen defined by the inflow tube. However, Brannan teaches of a coaxial cable electrically coupled to the first cable, at least a portion of the coaxial cable disposed within a lumen defined by the inflow tube [0051; see the coaxial portion 130 disposed within the cooling jacket inflow tube]. It would have been obvious to the skilled artisan to modify Hill to utilize the coaxial cable, as taught by Brannan, to ensure sufficient coupling of the antenna to the cable for signal transmission.

Claim(s) 30 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al (US Pub 2016/0128669 -cited by applicant) and Brannan (US Pub 2016/0051327 -cited by applicant), as applied to claims 29 and 37, in view of Kuipers (US 3,868,565 -cited by applicant).
Re claims 30, 38: Hill/Brannan disclose all features except that the tracking sensor is wrapped around the coaxial cable within the lumen defined by the inflow tube. However, Kuipers teaches of an object tracking means including a wrapped tracking sensor (col 6, lines 20-31; see the sensor 22 with wound coil 24). It would have been obvious to modidfy Hill/Brannan, to utilize the wrapped sensor as taught by Kuipers such that it is wrapped around the coaxial cable within the lumen defined by the inflow tube of Brannan, as such is a well-known manner in which to configure a tracking sensor and the simple substitution would result in the claimed invention.

Claim(s) 31 is rejected under 35 U.S.C. 103 as being unpatentable over Hill et al (US Pub 2016/0128669 -cited by applicant) and Brannan (US Pub 2016/0051327 -cited by applicant), as applied to claim 21, in view of Brannan ‘641 (US Pub 2014/0259641 -previously cited).
Re claim 31: Hill/Brannan disclose the invention but do not disclose a memory disposed within the connector assembly and storing a spatial relationship between the tracking sensor and a distal end of the treatment probe. However, Brannan ‘641 teaches of a microwave treatment probe including a memory disposed within the connector assembly and storing a spatial relationship between the tracking sensor and a distal end of the treatment probe [0058; see the memory disposed within the connector for storing information regarding the probe]. It would have been obvious to the skilled artisan to modify Hill/Brannan, to incorporate a memory as taught by Brannan ‘641, in order to facilitate an operator obtaining the stored information when desired.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 32, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 11, 12, 14, 17, and 18  of U.S. Patent No. 10,874,327 in view of Brannan (US Pub 2016/0051327 -cited by applicant). US 10874327 features a system including a treatment probe with an antenna and an energy source, a tracking sensor to track a location of the probe, a tracking system, a disposable cable to provide energy to the antenna, and a reusable cable to connect the disposable cable to the energy source. 10874327 does not disclose a temperature sensor with a temperature sensor wire. However, Brannan teaches that a temperature sensor disposed within the antenna and connected to the connector assembly by a temperature sensor wire extending through the antenna, the handle assembly, the first cable, and into the connector assembly, the temperature sensor wire configured to transmit a sensed temperature signal from the temperature sensor to the connector assembly [0088, Fig 2B; see temperature sensor 148 disposed within the antenna of the probe 100 with connection to the source 170 to provide a temperature signal through the connector 101]. It would have been obvious to the skilled artisan to modify the claims of 10874327, to incorporate the cables and temperature sensor as taught by Brannan, as such facilitates operation during a treatment via cable coupling and also to ensure a desired temperature is maintained.

Response to Arguments
Applicant's arguments filed 12/1/22 have been fully considered but they are not persuasive. Applicant has amended the claims and argues that the hub 101 in Brannan is not separate from the probe 100 but is rather a part of the probe 100. Respectfully, the Examiner disagrees and finds that the hub 101 is a separate structure from the probe itself. While portions of Brannan do refer to the hub 101 as being “of the microwave ablation probe 100”, it appears that this is in reference to the entire system as shown in Fig 2B. However, the system actually includes separate components including the probe itself, hub 101, and energy source 170, for example. The hub 101 is a separate structure from the treatment probe and may be part of the EMPRINTTM ablation system, which clearly describes the hub as being a separate structure that is placed around existing treatment probes. 
The drawing objection and 112b rejection and withdrawn due to amendments. The double patenting rejection is maintained as Applicant requested it be held in abeyance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793